                          Case 3:20-cr-00046-BAJ-SDJ                      Document 10           07/31/20 Page 1 of 2



AO 442 (Rev. 11/11) Arrest Wnrranl




                                            United Sta tes Dis tric t Court
                                                                         for llie

                                                             Middle District of Louisiana


                      United Slates of America
                                 V.

                                                                                    Case No. 20-0'-^-
                 CLARENCE OMERR GREEN




                             Defeiiiiaiii

                                                                                                                                          —     ft) O
                                                            ARREST WARRANT                                                                          m

To:       Any authorized law enforcement officcr
                                                                                                                                                         m
                                                                                                                                          •:9
                                                                                                                                                >1

(name o/perstw lo be arrested)        Clarence Omerr Green                                                                                           ,
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               • Superseding Indictment              D Infonnaiioii      • Superseding Information              • Complaint
D Probation Violation Petition                 •    Supervised Release Violation Petition       O Violation Noticc          •   Order of the Court

This offense is briefly described as follows:



        18 U.S.C. § 922(g)(1)               Felon in Possession of a Firearm




Date:          07/16/2020
                                                                                                 Issuing ojjic^- 's signature


City and state:         Baton Rouge. Louisiana                                            Magistrate Judge Scott D. Johnson
                                                                                                   Printed name and title



                                                                        Return


             lis warrant was receded on (date)
          This                                                                .and the person was arrested on
             Hate)
at (city and slate)                                , / CK           •                       ^                                         '

                      liflO
Date
       -1                                                                                       Arresting officer's signature



                                                                                                   Printed name and title
             Case 3:20-cr-00046-BAJ-SDJ   Document 10   07/31/20 Page 2 of 2




'^ICO
o
   CO   —
in


        Of
o2      o
